Title: To Thomas Jefferson from James Lewis, 5 December 1806
From: Lewis, James
To: Jefferson, Thomas


                        
                            Dear Sir/
                            Charlottsville Decr 5th. 1806
                        
                        
                              I have Written to Majr. Thomas M Randolph & the Secretary of State to use their
                            Interest With You, the Secretarys of the Navy or War department; to Endeavour to procure for my Son Either a Birth in the
                            Navy or a Commission in the Army; he Exprsed a desire of Joining the Navy Some time ago & beleive he was
                            Recommended by Majr. T. M. Randolph. not Receving an appointment Immidiately, he fell in with a Recruiting officer
                            & Joined the Army in the Capacity of a Serjt. Thinking at that time there would be a Necessity for men to Fight
                            the Spaniards; I should be Verry Unwilling for him to go in the Army
                            in his present Standing as the Company he would be obliged to Keep so far from being any advantage would probably be a
                            great Disadvantage to him as among the Soldiery at this day no Improvement of the mind Could be Expected and there would
                            be a great chance to get his morralls Entirely Corrupted. I have
                            Taken Considerable Pains to make him Acquainted with Military Tactics and beleive my self he would make an Excellent
                            officer if you think Proper to Prefer him or cause him to be prefered Either in the Army or Navy you will Verry much
                            Oblige me I am in hopes if he Receives an appointment he will not disgrace it I have Written to Majr Randolph &
                            the Secretary of State in his behalf probably you will Receve applications on his behalf from one or Both of them I am
                            with Sentements of Respect &c yours 
                        
                        
                            Jas. Lewis
                     
                        
                        
                            
                         will you be so obliging as to let me hear from you on this Subject
                        
                        
                            J L. 
                            
                        
                    